Citation Nr: 1506724	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-22 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for Type I Diabetes Mellitus.

3.  Entitlement to a rating higher than 20 percent for Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active military service from January 1998 to December 2005.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which confirmed and continued a 20 percent rating for the Veteran's Type II Diabetes Mellitus.  The RO also denied his additional claims of entitlement to service connection for Type I Diabetes Mellitus and depression.

A portion of the Veteran's records are being maintained electronically in the Virtual VA system and Veterans Benefits Management System (VBMS).  So all future consideration of his claims should realize the existence of these electronic records.

The claim of entitlement to service connection for depression requires further development before being decided on appeal, so the Board is REMANDING this claim to the Agency of Original Jurisdiction (AOJ).  Whereas the Board, instead, is going ahead and deciding the claims for a higher rating for the Type II Diabetes Mellitus and for service connection for Type I Diabetes Mellitus.


FINDINGS OF FACT

1.  The competent and credible evidence of record does not reflect a diagnosis of Type I Diabetes Mellitus (only, instead, of Type II Diabetes Mellitus).

2.  The Type II Diabetes Mellitus does not result in any regulation of activities and is not manifested by episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or visits to a diabetic care provider.



CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for Type I Diabetes Mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria also are not met for a rating higher than 20 percent for the Type II Diabetes Mellitus already determined to be a service-connected disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, including apprising him of the information and evidence VA will obtain and of the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, to this end, the Veteran was provided this required notice and information in letters dated in February and April 2009, prior to the initial adjudication of his claims, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of these claims, certainly not shown that any such error, even if for the sake of argument committed, is unduly prejudicial, meaning necessarily outcome determinative of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on a claim.  To satisfy this additional obligation, the Veteran's service treatment records (STRs) and post-service VA treatment records have been obtained and associated with the claims file so they may be considered.  Correspondence dated in June 2009 indicates the Social Security Administration (SSA) does not have any medical records concerning him, so there are none to be obtained from this other Federal agency.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

No medical examination or opinion has been obtained with respect to the Veteran's claim for service connection for Type I Diabetes Mellitus.  However, the Board finds that the evidence, which does not contain competent indication of this disease (only, instead, of Type II Diabetes Mellitus), warrants concluding that a remand for an examination and/or opinion is not necessary to decide this claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided a VA compensation examination concerning his Type II Diabetes Mellitus claim, and the report of the evaluation contains a description of the history of this disease, documents and considers the relevant medical facts and principles, and records the relevant findings necessary for rating this service-connected condition.  Moreover, although the examination was in April 2009, so admittedly several years ago, no additional examination is needed to assess the severity of this disease in relation to the applicable rating criteria over the course of the remainder of the period on appeal.  The Veteran has not asserted that this disease has worsened appreciably since his April 2009 VA examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  And the mere passage of time since is not a basis for requiring a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Moreover, his VA treatment records for the entire appeal period have been associated with his claims file so they may be considered, and, as discussed below, they contain sufficient findings to adequately address whether this disease results in 

the manifestations necessary for a higher rating.  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Whether Service Connection is Additionally Warranted for Type I Diabetes Mellitus

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing entitlement to direct service connection generally requires having competent and credible evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

The VA treatment records and examination reports in the claims file span from February 2006, so from shortly after the Veteran's discharge from service, through November 2014, thus virtually up to the present.  These records are replete with diagnoses or references to a history of diabetes, but referring to the Type II (i.e., "adult-onset") not Type I (often referred to as "juvenile") variant.  See February 2006 VA examination; November 2007 VA treatment records; October 2014 VA treatment records.  So there is not the required indication the Veteran has Type I Diabetes Mellitus, only instead Type II Diabetes Mellitus, which already has been determined to be a service-connected disability.

In an April 2009 statement, the Veteran contended he was diagnosed with Type I Diabetes in January 2009, so earlier that same year.  But a review of his VA treatment records from that period in time shows that he received diabetes educational materials, including information on the different types of diabetes, and there is no accompanying diagnosis of Type I Diabetes listed in these or any other records available to the Board.

In a separate April 2009 statement, the Veteran contended that the amount of insulin he requires is not consistent with him having Type II Diabetes, so instead Type I.  But he is not competent to make this determination.  Although laymen are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a diagnosis of Type I Diabetes, especially in favor of Type II Diabetes, falls outside the realm of common knowledge of a layman.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The Veteran contentions notwithstanding, there simply is not the required indication he has Type II Diabetes Mellitus, only instead Type II.  He therefore has not met his threshold minimum burden of proof of establishing he has this claimed disease, much less because of his military service.  And, indeed, this is true even when considering the evidence pre-dating his claim for this disease.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).

As a more practical matter, the Veteran should take comfort in knowing that the rating criteria for diabetes mellitus, discussed in further detail below, apply to both types of the disease, so irrespective of whether Type I versus Type II.  For this reason he would be precluded from receiving separate ratings for each type since this would violate VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.14.  In other words, he is not being denied greater compensation or otherwise being prejudiced by being service connected for Type II Diabetes as opposed to Type I.


III.  Increased Rating for the Type II Diabetes Mellitus

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  All reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation already has been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This still may require a "staging" of the rating, however, if there have been changes in the severity of the disability warranting different levels of compensation.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus is on the state of the disability since the year immediately preceding the receipt of the claim for a higher rating for the disability.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Veteran's Type II Diabetes Mellitus is currently assigned a 20 percent rating under DC 7913.  Under this DC, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20-percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) is rated 40-percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60-percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100-percent disabling.  38 C.F.R. § 4.119, DC 7913.

In this instance, a rating higher than 20 percent is not warranted.  As explained, the difference between the 20 and 40 percent ratings under DC 7913 is whether the condition necessitates regulation of activities.  Although the record shows the Veteran requires insulin and a restricted diet for treatment of his diabetes, regulation of activities (avoidance of strenuous occupational and recreational activities) is not shown as prescribed or part of this treatment regimen.  The April 2009 VA examination report does not reflect any regulation of activities, and the Veteran's VA treatment records similarly show no such limitation.  In fact, to the contrary, he was conversely counseled in December 2008 on the benefits of exercising.  One of his listed goals was to maintain or progress with increased activity as recommended by his provider.  See December 2012 VA treatment records.  He was later congratulated for weight loss due to his dieting and exercise.  See July 2013 VA treatment records.  In sum, this evidence shows he was advised and encouraged to engage in regular exercise, not instead advised to avoid strenuous activity.  Therefore, the criteria are not met for a rating higher than 40 percent for his diabetes.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (finding that the use of the conjunctive "and" in the criteria for a 40 percent rating for diabetes - "insulin, restricted diet, and regulation of activities" - meant that entitlement to that rating required all three criteria to be met).


Not only does the Veteran's diabetes not require regulation of his activities, but his VA treatment records spanning from February 2006 through November 2014, as well as the report of his April 2009 VA examination, contain no indication of episodes of ketoacidosis or hypoglycemic reactions, including resulting hospitalizations or visits to a diabetic care provider.  These episodes are a threshold requirement for the even higher 60 or 100 percent ratings, but are not shown.

For these reasons and bases, a schedular rating higher than 20 percent for the Type II Diabetes Mellitus is unwarranted.  In evaluating this claim, however, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extra-schedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected condition in considering whether he is entitled to an extra-schedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for this service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's Type II Diabetes with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describe his disability level and symptomatology, as discussed above.  That is, his restricted diet and insulin treatment are expressly contemplated by the rating schedule.  These rating criteria also allow for higher ratings based on satisfaction of additional requirements, such as regulation of activities or episodes of ketoacidosis or hypoglycemic episodes, which have not been demonstrated.  The Board also sees that the Veteran has been separately service connected for sinus tachycardia associated with his diabetes, so as a complication of it.  However, there is no indication his diabetes results in any additional symptoms that fall so far outside the purview of the rating schedule as to render its application inadequate.  The rating schedule also permits assignment of separate ratings should there be indication of other complications of the diabetes, such as retinopathy, nephropathy, and peripheral neuropathy, etc.


ORDER

Service connection for Type I Diabetes Mellitus is denied.

A rating higher than 20 percent for the Type II Diabetes Mellitus also is denied.


REMAND

The Veteran was denied service connection for depression in the April 2009 rating decision that precipitated this appeal.  In his April 2009 notice of disagreement (NOD), he stated, "I totally disagree with your decision."  Although the remainder of his NOD only referenced diabetes, a liberal interpretation of this statement would indicate that he also disagreed with the denial of service connection for depression.  38 C.F.R. § 20.201 (a communication expressing dissatisfaction with an RO decision and a desire to contest the result constitutes an NOD; special wording not required); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a notice of disagreement.").  The Veteran's representative reiterated the Veteran's disagreement in a January 2015 written brief.  Therefore, the Board interprets the April 2009 NOD as also expressing timely disagreement with the denial of service connection for depression.

The filing of an NOD places a claim in appellate status.  The failure in response to issue a Statement of the Case (SOC) in this circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this remaining claim is REMANDED for the following action:

Provide the Veteran an SOC addressing the issue of his entitlement to service connection for depression.  Notify him that he still needs to file a Substantive Appeal (VA Form 9 or equivalent statement) in response to this SOC to complete the steps necessary to perfect his appeal of this additional claim to the Board, and advise him of how long he has to do this.  Only if he perfects his appeal of this additional claim should it be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


